Title: Anthony Morris to James Madison, 21 May 1827
From: Morris, Anthony
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                21. May. 1827.
                            
                        
                        I cant deny myself the pleasure of forwarding you the letter of a distinguishd octogenarian farmer &
                            friend (whose hand writing you will recognize) on the subject of my last.
                        My hopes of the introduction of Fullenberg Institutions in the U. S. are founded more on the force of such
                            opinions, than on my individual exertions, tho’ these also will be encourag’d, should your views of those institutions,
                            conform to those of my venerable friend.
                        I beg you to excuse this supplemental letter, which is not intended either to hasten, or even to lead you
                            into the subject, under any other considerations & views than those expressed in the former.
                        Will you have the kindness Sir to return ye enclosd (which has not been replied to) at your entire leisure.
                            With particular & perfect Respect Yr Mo. Obt. St.
                        
                            
                                A. Morris
                            
                        
                    